IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 23, 2008
                                     No. 07-10603
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

HOWARD EARL TAYLOR, also known as “T T”

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:06-CR-71-1


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Howard Earl Taylor appeals the sentence imposed following his jury
conviction of one count of distribution of cocaine base (crack cocaine) and two
counts of distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(C). The district court sentenced Taylor to the statutory maximum of 240
months of imprisonment on each conviction count and ordered the sentences to
run consecutively, for a total of 720 months of imprisonment. Taylor argues that
the district court erred by adopting the drug quantity set forth in the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10603

presentence report (PSR) and by adopting the PSR’s determination that he was
an organizer or leader of criminal activity. He also argues that his sentence of
three consecutive terms of 20 years of imprisonment, or a total of 720 months of
imprisonment, is an unreasonable sentence.
      Regarding drug quantity, Taylor argues, as he did in the district court,
that the drug quantity set forth in the PSR was based upon unreliable
information. This argument fails because Taylor did not offer evidence that
rebutted the facts set forth in the PSR or “otherwise demonstrate[d] that the
information in the PSR is unreliable.” United States v. Cabrera, 288 F.3d 163,
173-74 (5th Cir. 2002). Moreover, at the sentencing hearing, Taylor examined
the lead government agent, whose testimony indicates that the drug quantity
determination was based upon credible sources and information that was
corroborated by other facets of the investigation. Her sworn testimony bears
sufficient indicia of reliability to be considered by the district court during
sentencing. See United States v. Thomas, 12 F. 3d 1350, 1372 (5th Cir. 1994).
Taylor has thus failed to demonstrate that the information set forth in the PSR
regarding drug quantity is materially untrue, inaccurate, or unreliable. United
States v. Ramirez, 367 F.3d 274, 277 (5th Cir. 2004); United States v. Parker, 133
F.3d 322, 329 (5th Cir. 1998). The district court did not clearly err in relying
upon the information in the PSR regarding drug quantity. See United States v.
Johnston, 127 F.3d 380, 403 (5th Cir. 1997).
      Regarding the district court’s determination that Taylor was an organizer
or leader of criminal activity, Taylor argues, as he did in the district court, that
the four point increase to his offense level based on organization or leadership
of a criminal activity is not justified by reliable information. He contends that
he was not close enough to the top of the supply chain to be deemed a leader or
an organizer under U.S.S.G. § 3B1.1(a) (2006). Unrefuted facts in the PSR
establish that Taylor operated multiple narcotics distribution houses, directed
the drug trafficking of four other individuals, purchased large quantities of

                                         2
                                       No. 07-10603

powder cocaine, and manufactured and distributed crack cocaine directly or
through others.       Thus, the district court’s conclusion that Taylor was an
organizer or leader of a criminal activity that involved five or more participants
or was otherwise extensive is plausible in light of the record, and the district
court did not clearly err when it increased Taylor’s offense level by four levels
pursuant to § 3B1.1(a). See United States v. Miranda, 248 F.3d 434, 446 (5th
Cir. 2001); § 3B1.1, comment (n.4).
       Finally, Taylor argues in general terms that his sentence is unreasonable
because it is based upon unreliable information set forth in the PSR, recent
amendments to the Guidelines indicate that the guidelines version that formed
the basis for his sentence contained disproportionately harsh penalties for
offenses involving crack cocaine, and his sentence is contrary to goals set forth
in 18 U.S.C. § 3553(a). As we have discussed, we are not persuaded that the
PSR contains unreliable information. Moreover, in the district court, Taylor did
not object to the reasonableness of his sentence,1 nor did he argue that his
sentence failed to consider factors set forth in § 3553(a).2 He also did not object
that the 2006 version of the Guidelines that formed the basis for his sentence
contained disproportionate penalties for offenses involving crack cocaine. This
court’s review is therefore for plain error. See United States v. Peltier, 505 F.3d
389, 391 (5th Cir. 2007), petition for cert. filed, (Jan 22, 2008) (No. 07-8978);
United States v. Hernandez-Martinez, 485 F.3d 270, 272 (5th Cir. 2007). Taylor’s
broad assertions regarding this issue fail to demonstrate that there was error,
that was plain, and that affected his substantial rights. See Peltier, 505 F.3d at
392.

       1
         At the sentencing hearing, Taylor’s attorney objected to drug quantities used in the
sentencing calculations, the calculations themselves, the facts taken into account for the two-
level adjustment for acceptance of responsibility, and a lack of proof of Miranda warnings, but
he did not object to the sentence as unreasonable.
       2
         Taylor’s attorney only requested in a closing statement that the judge “take into
account . . . other factors recommended by 3553 of the United States Code.”

                                              3
                         No. 07-10603

The judgment of the district court is AFFIRMED.




                              4